DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 2/4/2022, claims 1, 8, and 15 have been amended. Claim 20 has been cancelled. Claim 21 has been added. The currently pending claims considered below are claim 1-19 and 21.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Chen et al. (US Publication 2018/0218016 A1) and Mishra et al. (US Publication 2017/0031975) teach analogous art to the instant application, that of loading data for databases. Chen more specifically teaches compressing columns of input data into database pages for loading. Mishra more specifically teaches allocating memory space for virtual columns converted form column data to be accessed. However, after careful consideration of the claim amendments and response (pages 2-12) filed 2/2/2022 and the telephone interview held on 1/31/2022, the applicant specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Chen in view of Mishra teaching allocating space within in-memory databases for compressed column data representing database pages in 
The feature of converting data after dividing columns into chunks is disclosed in claim 1, that recites “reading, by one or more computing devices, data from the first chunk in the column loadable format into a memory, wherein the data from the first chunk is blocked from being changed, and wherein a remaining plurality of chunks of the column remain available for updates; converting. by the one or more computing devices, the data from the first chunk into the page loadable format;”. Consequently, independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, 16-19, and 21 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lahiri (US Publication 2015/0088813 A1)
Aronovich (US Publication 2012/0131038 A1)
Chavan (US Publication 2017/0031976 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168